June 13, 1955

Mr. Robert S. Calvert                         Opinion   No. s-160
Comptroller    of Public    Accounts
Austin,   Texas.                             Re:    Proper classification     for
                                                    inheritance    tax purposes
                                                    of an adopted child of a
Dear Mr.   Calvert   :                              child of a decedent..

            You have requested    our opinion   on the above captioned
subject.    The controlling   statute  is Articles 7118 - Class A,
Vernon’s   Civil Statutes,  the pertinent     parts of which are the fol-
lowing:

             “If passing to or for the u8e of husband or wife,
      or any directlineal          descendant   of husband or wife,    or
      any direct      lineal   descendant   or ascendant  of the decei
      dent, or to legally        adopted child or children,     or any
      direct    lineal    descendant    of adopted child OF children
      of the decedent,        or to the husband of a daughter,      or
      the wife of a son, the tax shall be . . .”

              In order to come within the above quoted classification,
an adopted     child of a child of a decedent must come within the pro-
vision  for    “any direct lineal  descendant . . . of the decedent:”

             You have advised us that the adopted person in question
was adopted prior to the 1931 Adoption ‘Act.              A child adopted un.der
the statutes     in existence    prior to the 1931 Act was entitled           to
certain   rights    of heirship   only from the adopting        parent or parents.
As construed     by the Supreme Court, the 1931 Adopti,on Act enlarged
the rights     of adopted children      by.providing    that as between the
adopting   parent and the adopted child adoption            created   a relation
in law and in fact that was the 8ame as exists              under our laws be-
tween natural parent and natural           child.    Hoch v. Aoch, 140 ,Tex.
475, 1.68 S.W.2d 638 (1943).         However, the enlarged       rights  created
by the Act were granted only to children             adopted in accordance       with
the provisions      of the Act, not to children        adopted under the prior
adoption    statutes,   although    their rights     of heirship    were preserved.
Hoch caBe, supra.

           The 1951 Adoption Act has further   enlarged    the rights
of adopted children  but is likewise  limited  by specific    terms to
children  adopted in accordance  with its provisions.
Mr. Robert    6.   Calvert,   page 2 (s-160)




             Thus neither   the 1931 Act nor the 1951 Act effected        any
change in the relationship        between the adopted person in this case
and the parent of the adoptive         parent.    Neither Act created the
relationship     of “direct   lineal   descendant”   between the decedent
and the adopted person.        You are therefore     advised that said
adopted person cannot be given Class A classification            but must be
classified    for inheritance     tax purposes under Article     7122 - Class
a, V.C.S.


                                         Summary

            The righte   of a pereon adopted prior to the 1931 Adoption
Act were not enlarged     by the 1931 or 1951 Adoption Acts 80 as to
constitute    said person a direct   lineal descendant  of a parent of
the adopting    parent.   Pereons adopted prior to 1931 must be clae-,
sified   under Article   7122 - Class E; V.C.S.,   for inheritance tax
purposes.

AF’PROVRD
        :                                          Yours   very   truly,

L,. P. Lollar                                      JORN BEN SREPPERD
Taxation   Division                                Attorney General

John Reeves
Reviewer
                                                   BY
John Atchison
Reviewer

Robert S. Trotti
First Assistant